This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                     NO. 35,700

 5 CODY RUIZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Mark T. Sanchez, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Templeman and Crutchfield
13 C. Barry Crutchfield
14 Lovington, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 ZAMORA, Judge.

18   {1}    Defendant Cody Ruiz appeals from his judgment and sentence, entered pursuant

19 to a plea agreement, convicting him of two counts of homicide by vehicle. This Court
1 proposed to reverse on the summary calendar. The State filed a pleading entitled

2 “State’s Notice of Non-Filing a Memorandum in Opposition,” indicating its intent not

3 to file a memorandum in opposition to this Court’s proposed disposition. Accordingly,

4 for the reasons stated in the notice of proposed disposition, we reverse and remand to

5 the district court for entry of an amended judgment and sentence removing the serious

6 violent offenses designation.

7        IT IS SO ORDERED.


8
9                                         M. MONICA ZAMORA, Judge

10 WE CONCUR:


11
12 JAMES J. WECHSLER, Judge


13
14 TIMOTHY L. GARCIA, Judge